Case 1:17-cv-00823-MN Document 391 Filed 07/29/20 Page 1 of 1 PageID #: 5435




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH           )
and BIOGEN MA INC.,                 )
                                    )
             Plaintiffs,            )              C.A. No. 17-823-MN
                                    )              (Consolidated)
    v.                              )
                                    )
AMNEAL PHARMACEUTICALS LLC, et al., )
                                    )
             Defendant.             )


                   NOTICE OF APPEARANCE OF ARUN J. MOHAN


        PLEASE ENTER THE APPEARANCE of Arun J. Mohan (DE Bar ID #6110) of the law

firm of Schiff Hardin LLP, 1185 Avenue of the Americas, Suite 3000, New York, New York

10036 as counsel for Defendants Lupin Atlantis Holdings SA and Lupin Inc. in this matter.


OF COUNSEL:                                       /s/ Kelly E. Farnan
                                                 Kelly E. Farnan (#4395)
Imron T. Aly                                     Valerie A. Caras (#6608)
Schiff Hardin LLP                                Richards, Layton & Finger, P.A.
233 S. Wacker Dr., Suite 7100                    920 N. King Street
Chicago, IL 60606                                Wilmington, DE 19801
(312) 258-5500                                   (302) 651-7700
                                                 farnan@rlf.com
Arun J. Mohan                                    caras@rlf.com
Schiff Hardin LLP
1185 Avenue of the Americas, Suite 3000          Attorneys for Defendant Lupin Atlantis
New York, NY 10036                               Holdings SA
(212) 745-9536

Dated: July 29, 2020




RLF1 23793139v.1
